356 F.2d 515
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MARSHALL MAINTENANCE CORP., Respondent.
No. 15351.
United States Court of Appeals Third Circuit.
Argued Jan. 3, 1966.Decided March 1, 1966.

Appeal from the National Labor Relations Board.
Melvin Pollack, N.L.R.B., Washington, D.C.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Joseph C. Thackery, Atty., N.L.R.B., on the brief), for petitioner.
Benjamin Werne, New York City (Solomon Kreitman, New York City, on the brief), for respondent.
Before BIGGS, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
We have examined carefully the record in this case and considered the arguments of the parties.  We conclude that the Board's findings are supported by substantial evidence and are in accord with the tenor of the whole record and that its conclusions are in accordance with the law.  Consequently, a decree will be entered enforcing the order in full.